Citation Nr: 1428180	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  09-44 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for right knee cartilage tear, status post-surgical repair.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976.  

This appeal to the Board of Veterans' Appeals (Board) arose from a rating decision dated July 2008 in which the RO, inter alia, continued a 10 percent disability rating for the Veteran's service-connected right knee cartilage tear, status post-surgical repair (hereinafter referred to as right knee disability).  The Veteran perfected an appeal of this matter.

This matter was previously before the Board in November 2013, at which time it was remanded for further development-specifically, to schedule a Board hearing pursuant to the Veteran's request. 

In April 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge held at the San Antonio satellite office of the RO.  A transcript of that hearing has been associated with the claims file.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the Veteran's claim.  A review of the Virtual VA file reveals a copy of the April 2014 Hearing Transcript.  Remaining documents in the Virtual VA file are duplicative of the evidence in the paper claims file or irrelevant to the claim on appeal.  

For reasons expressed below, the claim on appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.



REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.  

The Board notes that the Veteran was last afforded a VA examination of his right knee in May 2008.  However, since that time, the Veteran has indicated a worsening of his service-connected disability.  Specifically, in a January 2009 statement, the Veteran reported that he had fallen due to the instability of his right knee, which now had more pain.  In his substantive appeal (VA Form 9, Appeal to Board of Veterans' Appeals), he noted that he wore an external metal and plastic t knee brace due to subluxation and instability of his right knee.  Furthermore, during the April 2014 hearing, the Veteran testified that his right knee disability had gotten worse since the May 2008 VA examination.  He noted limitation of motion, instability and feeling unbalanced due to his right knee disability, which resulted in a fall in 2011 or 2012.  

In light of the Veteran's statements, the time period since the May 2008 VA examination, and the possibility of worsening of his knee disability, the Veteran should be afforded a new VA examination to determine the current nature and severity of his service-connected right knee disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claim.  See 38 C.F.R. § 3.655(b) (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.


Prior to arranging for the Veteran to undergo VA examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file.  

As for VA records, the claims file currently includes treatment records from the San Antonio VA Medical Center (VAMC) dated through January 31, 2009.  Thus, more recent records from this facility exists, as indicated by the Veteran's testimony during the April 2014 hearing, in which he noted treatment for a fall in 2011 or 2012.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the AOJ should obtain from the San Antonio VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since January 31, 2009, following the procedures prescribed in 3.159(c) as regards requests for records from Federal facilities.  

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private records.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Adjudication of the claim should include consideration of all additional evidence added to the record since the last adjudication.  The AOJ should specifically consider whether "staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007), is warranted.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the San Antonio VAMC (and any associated facilities) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since January 31, 2009.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within a one-year period).  

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility, for evaluation of his service-connected right knee disability.  

The contents of the entire claims file (paper and electronic), to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies, to include x-rays, should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should specifically indicate whether there is x-ray evidence of arthritis in the right knee.

The examiner should also conduct range of motion testing of the right knee (expressed in degrees).  The physician should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion.  

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in the right knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate, or severe.  

Further, based on a review of the Veteran's documented medical history and assertions, the examiner should indicate whether, at any time since the May 2008 VA examination, the Veteran's service-connected right knee disability has changed in severity and, if so, the approximate date(s) of any such change(s) and the extent of severity of the disability at each stage.  

All examination findings, along with complete rationale for the conclusions reached, must be provided.  

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim for increase, apply the provisions 38 C.F.R. § 3.655(b); as appropriate. 

Otherwise, adjudicate the claim in light of pertinent evidence (to particularly include all that added to the record since the last adjudication of the claim)  and legal authority . 

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



